Name: 82/28/EEC: Commission Decision of 18 December 1981 changing the import arrangements established by Commission Decision 81/248/EEC and applied in Greece in respect of China, Hungary, Poland and Czechoslovakia regarding tableware other than gilt or silver-plated (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-01-15

 Avis juridique important|31982D002882/28/EEC: Commission Decision of 18 December 1981 changing the import arrangements established by Commission Decision 81/248/EEC and applied in Greece in respect of China, Hungary, Poland and Czechoslovakia regarding tableware other than gilt or silver-plated (Only the Greek text is authentic) Official Journal L 010 , 15/01/1982 P. 0033 - 0033*****COMMISSION DECISION of 18 December 1981 changing the import arrangements established by Commission Decision 81/248/EEC and applied in Greece in respect of China, Hungary, Poland and Czechoslovakia regarding tableware other than gilt or silver-plated (Only the Greek text is authentic) (82/28/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3286/80 of 4 December 1980 on import arrangements in respect of State-trading countries (1), and in particular Article 9 (1) thereof, Whereas Commission Decision 81/248/EEC (2) established the list of products originating in State-trading countries in respect of which the putting into free circulation in the Member States is subject to quantitative restrictions pursuant to Regulation 3286/80/EEC; Whereas, pursuant to Article 7 (1) of Regulation (EEC) No 3286/80, the Greek Government has informed the other Member States and the Commission that it considers that the import arrangements applied in Greece in respect of imports of tableware, other than gilt or silver-plated (CCT subheadings 82.14 A and ex B), from China, Hungary, Poland and Czechoslovakia should be amended in accordance with the said Regulation; Whereas the measure envisaged is such as to further the progressive harmonization of the import arrangements applied in the Member States, HAS ADOPTED THIS DECISION: Article 1 1. The quantitative restrictions on the free circulation in Greece of spoons, forks, fish-eaters, butter-knives, ladles and similar kitchen or tableware other than gilt or silver-plated (CCT subheadings 82.14 A and ex B), coming from China, Hungary, Poland and Czechoslovakia, are abolished. 2. The crosses (+) entered in respect of Greece in the Annex to Commission Decision 81/248/EEC, with regard to NIMEXE positions (1980) 82.14-10 and 82.14-99 are accompanied by a footnote (3) worded as follows: '(3) AL, BG, SU, DDR, VN, COR, MO'. Article 2 This Decision will enter into force on 1 January 1982. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 18 December 1981. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 353, 29. 12. 1980, p. 1. (2) OJ No L 115, 27. 4. 1981, p. 1.